                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

R. ALEXANDER ACOSTA,

Petitioner,                                                                    ORDER
       v.
                                                                            18-cv-949-wmc
CHARLES BOWERS, DONNA K’S BAR
AND FAMILY DINER LLC, and
LOST AT DK LLC,

                                Respondents.


       The U.S. Marshal served copies of the petitioner’s request to enforce administrative

subpoenas duces tecum (dkt. #1) and supporting materials (dkt. ##2, 2-1 through 2-12) on

respondents on December 10, 2018, and respondents have failed to respond within the time

period allowed under the court’s order (dkt. #7).

       Accordingly, IT IS ORDERED that the petitioner’s request to enforce the

administrative subpoenas duces tecum (dkt. #1) is GRANTED. The statute of limitations is

further TOLLED from April 12, 2018, until the Secretary informs the court that respondents

have complied in full. At that time, petitioner may submit an itemized list of its reasonable

expenses to be paid by respondents, along with a statutory basis for their award.

       Likewise, RESPONDENTS SHALL HAVE TEN DAYS FROM SERVICE OF THIS

ORDER TO PRODUCE THE FOLLOWING DOCUMENTS:

       1) Documents outstanding for Donna K’s Bar and Family Diner LLC:

              a. All documents reflecting compensation paid to Donna K’s workers including,
                 but not limited to pay sheets, payroll ledgers or journals, payroll registers, check
                 stubs, cancelled checks, accounting ledgers, or accounting books for the period
                 February 5, 2016 through February 2, 2018, divided by day, workweek, or pay
                 period to the extent such records were kept or can be produced in this manner;

              b. All documents relating to hours worked, jobs performed, or services rendered by
                 Donna K’s workers including, but not limited to timesheets, time cards, logs,
              journals, schedules, notebooks, and diaries for the period of February 5, 2016,
              through February 2, 2018, divided by day, workweek, or pay period to the extent
              such records were kept or can be produced in this manner; and

          c. All documents reflecting the date of birth of each of Donna K’s workers under
             the age of 19 for the period of February 5, 2016 through February 2, 2018.

       2) Documents outstanding for Lost at Donna K’s:

          a. Quarterly and yearly federal and state tax forms and attachments submitted and
             signed by or on behalf of Lost at Donna K’s for the period of October 2017
             through the present;

          b. All documents setting forth the name, address, phone number, hourly rate,
             salary, descriptive title, employment date(s), and shift of each of Lost at Donna
             K’s workers for the period of October 1, 2017 through the present, including
             but not limited to such information for workers who were not included on
             previously produced employee lists: Scott Denton, Amanda Denton, Echo
             Dooley, Dalton Finnigan, Brittany Herrera, Whitney Hornelaz, Makayla
             McGinnis, John Pens, Austin Pickett, Jennifer Taylor, Gabriel Youngs, and Kyle
             Zebro;

          c. All documents relating to hours worked by Lost at Donna K’s workers for the
             period of October 1, 2017, through the present, divided by day, workweek, or
             pay period to the extent such records were kept or can be produced in this
             manner; and

          d. All documents reflecting compensation paid to Lost at Donna K’s workers for
             the period of October 1, 2017 through the present, divided by day, workweek,
             or pay period to the extent such records were kept or can be produced in this
             manner.

       Respondents’ failure to comply with this Order, or to request and obtain formal relief

from its enforcement within the time allotted, will result in an order to appear and show cause

why each should not be held in contempt of court. Finally, the U.S. Marshal’s Service is

ORDERED to serve this order on respondents.

       Entered this 21st day of February, 2019.

                                           BY THE COURT:
                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge

                                              2
